
	

113 S1504 IS: To increase funds set aside for off-system bridges.
U.S. Senate
2013-09-12
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		II
		113th CONGRESS
		1st Session
		S. 1504
		IN THE SENATE OF THE UNITED STATES
		
			September 12, 2013
			Mr. Casey (for himself
			 and Mr. Blunt) introduced the following
			 bill; which was read twice and referred to the
			 Committee on Environment and Public
			 Works
		
		A BILL
		To increase funds set aside for off-system
		  bridges.
	
	
		1.Bridges not on Federal-aid
			 highwaysSection 133(g)(2)(A)
			 of title 23, United States Code, is amended by striking 15
			 percent and inserting 25 percent.
		
